           Case 1:20-cv-01187-EGS Document 1-6 Filed 05/06/20 Page 1 of 2



                                                                          U.S. Department of Homeland Security
                                                                          U.S. Citizenship and Immigration Services
March 20, 2020                                                            California Service Centcr
                                                                          Laguna Niguel, CA 92677-0590

                                                                          U.S. Citizenship
                                                                          and Immigration
                                                                          Services
HCL AMERICA INC
c/o LAURA BLACK
FRAGOMEN DEL REY BERNSEN & LOEWY
100 HIGH ST FLR 3                                                         W AC200595 I 280
BOSTON, MA 02110

Form I-129, Petition for a Nonimmigrant Worker

                                                                          A2 15-626-861


                                                DECISION


On December 11, 2019, your organization, HCL AMERICA INC, filed a Petition for a Nonimmigrant
Worker (Form I-129), with U.S. Citizenship and Immigration Services (USCIS), seeking to classify
                                                                                                                                 -
THALACHEERU, VENKATESWARA PRASA (beneficiary) as a temporary worker in a specialty
occupation (H-1B) under section 101(a)15)(H)()(b) of the Immigration and Nationality Act (INA)
with a concurrent request for extension of stay.

It is ordered by the Director of the California Service Center, USCIS, that the extension of stay
requested in behalf of the beneficiary be denied because the nonimmigrant visa petition filed in behalf
of the beneficiary has been denied.

The denial of the Form I-129 leaves the beneficiary without lawful immigration status. Absent other
approved application or petition that would bestow valid immigration status upon the beneficiary, the
beneficiary is now present in the United States in violation of the law. Failing to maintain valid
nonimmigrant status or remaining in the United States beyond the expiration of nonimmigrant status
will affect the beneficiary's ability to return to the United States in the future. If the date listed on the
Form I-94 has already passed, this decision leaves the beneficiary without lawful immigration status
and the beneficiary is hereafter present in the United States in violation of the law and is required to
depart the United States immediately.

If you file a motion or appeal of the Form I-129 denial with USCIS, and ifUSCIS subsequently
reopens and approves the Fotm I-129, and if the beneficiary is otherwise eligible for the extension of
stay,  users  will, on its own motion, grant the requested extension of stay. THERE IS NO FEE
REQUIRED FOR THIS ACTION.

If the beneficiary has any questions concerning immigration services and benefits, the beneficiary may
telephone 1-800-375-5283 or for TTY 1-800-767-1833.

If you disagree with this decision, you may file a motion to reopen or reconsider with a Notice of
Appeal or Motion (Form I-290B) within 30 days (33 days if by mail) of the date of this decision. For
the latest infonnation on filing location, fee, and other requirements, please review the Form I-290B
instructions at http://www.uscis.gov/forms, call our    users  Contact Center at 1-800-375-5283, or visit


€SCH29€SCI12000014081852                             l of2                                                       www.users gov


                                       Exhibit B at 1
          Case 1:20-cv-01187-EGS Document 1-6 Filed 05/06/20 Page 2 of 2


your local USCIS office.

The Small Business Regulatory Enforcement and Fairness Act established the Office of the National
Ombudsman (ONO) at the Small Business Administration. The ONO assists small businesses with
issues related to federal regulations. If you are a small business with a comment or complaint about
regulatory enforcement, you may contact the ONO athttp://www.sba.gov/ombudsman or
phone 202-205-2417 or fax 202-481-5719.

Sincerely,



/@Abo
Kathy A. Baran
Director, California Service Center




                                                                                                               -
                                                                                                               -
                                                                                                               -
                                                                                                               -




CC129€SC12000014081892                            2 of2                                        www.us€is.gov


                                      Exhibit B at 2
